UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1893



WARREN A. TAYLOR,

                                              Plaintiff - Appellant,

          versus


ELAINE CHAO, Secretary of Labor, United States
Department of Labor,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
04-3273-PJM)


Submitted:   February 24, 2006             Decided:   March 14, 2006


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Warren A. Taylor, Appellant Pro Se. Kristine Lynn Sendek-Smith,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Warren A. Taylor appeals the district court’s orders

granting the Secretary’s motion to dismiss Taylor’s civil action

for lack of subject matter jurisdiction and denying reconsideration

thereof.   We have reviewed the record and find no reversible error

or abuse of discretion.     Accordingly, we deny Taylor’s pending

motions and affirm both orders on the reasoning of the district

court.   See Taylor v. Chao, No. CA-04-3273-PJM (D. Md. July 15 and

Oct. 11, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -